DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2015/056139 filed 03/03/2015, which claims benefit of the Japanese Application No. JP2014-115719, filed 06/04/2014, has been received and acknowledged. 

Response to Arguments
Regarding the 35 U.S.C. 112(a), 112(b), and 112(d) rejections of Claim 10, the rejections are moot as the aforementioned claim have been cancelled. 
Applicant’s arguments regarding the rejection of Claim 1 under 35 U.S.C. § 103 over Sato (Sato, Suguru. “Analysis of Coercive Force Mechanism in Soft and Hard Magnetic Materials with Nanocrystalline Structure.” University of Tsukuba Daigakuin, 2012, pp. 91–98) in view of Fukunaga (Fukunaga, H., et al. “Effect of Laser Beam Parameters on Magnetic Properties of Nd–Fe–B Thick-Film Magnets Fabricated by Pulsed Laser Deposition
The examiner points out that the arguments against Fukunaga on page 6 of 10 of the arguments dated 09/07/2021 were found to be persuasive and that Fukunaga in fact teaches away from the instant invention for the reasons given below. 

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance. The instant claim is drawn to a rare earth thin film magnet having Nd, Fe, and B as essential components. The rare earth thin film magnet has a texture consisting of an α-Fe phase and a Nd2Fe14B phase which are alternatingly arranged three-dimensionally in the texture. Each of the α-Fe phase and the Nd2Fe14B phase has an average crystal grain size of 10 to 30 nm. The rare earth thin film magnet has a thickness of 5 µm or more, a maximum energy product (BH)max of 90 kJ/m3 or more and 130 kJ/m3 or less, a residual magnetization of 0.99 T or more and 1.05 T or less, and a coercivity of 386 kA/m or more and 446 kA/m or less. 

The closest prior art includes the following:

Sato (Sato, Suguru. “Analysis of Coercive Force Mechanism in Soft and Hard Magnetic Materials with Nanocrystalline Structure.” University of Tsukuba Daigakuin, 2012, pp. 91–98, previously cited)
Sato teaches a rare earth thin film magnet having Nd, Fe, and B as essential components (Title Page 1). Sato teaches the rare earth thin film magnet having a texture consisting of an α-Fe phase and a Nd2Fe14B phase which are alternately arranged three-dimensionally within the texture 2Fe14B phase have an average crystal grain size of 10 nm to 20 nm (Page 92; Title Page 1). 
However, Sato is silent to the rare earth thin film magnet’s thickness. Further Sato is silent to the rare earth thin film magnet having a maximum energy product (BH)max of 90 kJ/m3 or more and 130 kJ/m3 or less along with a residual magnetization of 0.99T or more and 1.05T or less, and a coercivity of 386 kA/m or more and 446 kA/m or less.

Fukunaga (Fukunaga, H., et al. “Effect of Laser Beam Parameters on Magnetic Properties of Nd–Fe–B Thick-Film Magnets Fabricated by Pulsed Laser Deposition” Journal of Applied Physics, vol. 109, no. 7, (2011), pp 07A758 through 07A758-3, previously cited) 
Fukunaga teaches an overview into the effects of laser beam parameters on the magnetic properties of Nd-Fe-B thick-film magnets fabricated by pulsed laser deposition (Abstract, Page 07A758-1). Similar to Sato, Fukunaga teaches a rare earth thin film magnet having a texture in which an α-Fe phase and a Nd2Fe14B phase are present (Figure 1; Page 07A758-2). 
However, the Fukunaga does not teach a maximum energy product (BH)max being 90 kJ/m3 or more and 130 kJ/m3 or less, a residual magnetization of 0.99T or more and 1.05T or less, and a coercivity of 386 kA/m or more and 446 kA/m or less. Furthermore, Fukunaga teaches away from a thickness of 5 µm or more by showing that the resulting reproducibility of the magnetic properties required by the instant claims from these thicknesses are poor under the processing conditions. Fukunaga teaches that “The scattering in Hc. If, and the Nd content is low for films deposited under DF rates > 0.2, which suggests that reproducible magnetic properties can be expected under these conditions (page 07A758-2; column 1). Further, by observing Figure 2, it is clear that coercivity values between 386 kA/m and 445 kA/m are not attainable using DF rates of 0.2 or more, and residual magnetization of 0.99T to 1.05 T or not attainable using DF rates of 0.2 or more. Thus, while Fukunaga may teach film thicknesses of greater than 5 µm, Fukunaga does not teach these thicknesses in conjunction with a rare earth thin film magnet having Nd, Fe, and B as essential components. The rare earth thin film magnet having a texture consisting of an α-Fe phase and a Nd2Fe14B phase which are alternatingly arranged three-dimensionally in the texture. Each of the α-Fe phase and the Nd2Fe14B phase having an average crystal grain size of 10 to 30 nm, a maximum energy product (BH)max of 90 kJ/m3 or more and 130 kJ/m3 or less, a residual magnetization of 0.99 T or more and 1.05 T or less, and a coercivity of 386 kA/m or more and 446 kA/m or less. 

Liu (U.S. 2012/0153212)
Liu teaches a bulk magnetic nanocomposite and method of making (abstract). Liu teaches a rare earth magnet having Nd, Fe, and B as essential components (paragraph [0066]). Liu teaches the rare earth magnet having a texture consisting of an α-Fe phase and a Nd2Fe14B phase (paragraphs [0066]-[0067]). Liu teaches these phases having an average crystal grain size of between 10 to 30 nm (paragraph [0064]). 
However, the magnet of Liu is expressly not a thin film (paragraph [0056]). Liu does not teach any of a maximum energy product, a residual magnetization, nor a coercivity for a rare earth magnet consisting of an α-Fe phase and a Nd2Fe14B phase. Liu does not teach these phases as being alternatingly arranged three-dimensionally in a texture. 

Endo (U.S. 2015/0270038)
Endo teaches a high-performance permanent magnet (abstract). Endo teaches a rare earth magnet having Nd, Fe, and B as essential components (paragraph [0018]). Endo teaches away from the instant invention by expressly stating that the α-Fe phase decreases coercivity (paragraph [0024]). 

Yamashita (U.S. 2014/0010955)
Yamashita teaches a method for producing α-Fe/R2TM14B type nanocomposite materials (abstract). Yamashita teaches a rare earth ribbon magnet having Nd, Fe, and B as essential components (paragraph [0014]). Yamashita teaches away from the instant invention as every example within Yamashita has a coercivity of 600 kA/m or more (e.g., see paragraph [0020]). 

All of the aforementioned references are related to the application and the instant claims in that they all broadly describe various aspects of the instant invention. However, none of the aforementioned references teach all of the limitations of claim 1, nor provide any motivation or rationale as to why one of ordinary skill would modify or combine the references and arrive at the instant invention. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement,  is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/30/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735